.                                                                            i
                    ./.~I

               OFFICE            OF THE   ATTORNEY        GENERAL-   OF   TEXAS       .

                                               AUSTIN                                         ..:,’

                            a,                        .              :.
                                                                                          :

_-    -.
-.mm-.                                     .   !                                  :



       Eon. Honor P. iininay,             President
       Cniiersity of Texas
       :ustin, Tsxns

       Deer Sir,2
                             ,




                                                       For eY%Lple, could
                                          approprieted  for an assoclste
                                          logy to pay ex aassci9te    profss-
                                          cmmcnt end 113t. him on’ the pay-

                           ot:zi~: tranEier% .cf mezdxrs of the
             faoclty   cod in the o~~~oint.m~~t of nqi nezbers to
             new positlcns    end, other ct3ployoee to other posi-
             tions whom    the stick !23~ be chmrcd,       v!ouid ft be
             permisslblc   to Gino the cerccn t)le titlfl end rank
             pertzlnlnF. to tk:o pos5.‘.5.on ~$0 ‘.;‘hicb he is trons-
             farred and pry the salery from the spproprletion
             Sor the position .from v~hioh-‘he Is being treus-
son. Homer P. Rainey,   page 2




       ierred,  where tha amount and/k the rate              ”
       paid   does r+  exceed the amount listed      in
       the nncrarrSation    bill?    For example, oo;;ld
       we use-the salarv appropristed       for a-profes-
       sor OS Business .idlinistration      to pay the
       salary of an cssociate     professor    of Law and
       list him 0~1the payroll     ES  suoh, and cbuld
       we uf30 th3 snlcry npgopriated       for an ln-
       struotor   In Chcmistrjr to pay tho salary of
       an assistant   profosaor   of Pharmacy end list
       him on t3e pcyroll    as such? ”                          :’           I
            _.
                                                                            , j
        An essential  function   of en eppoprintion   is to’s&                1

apart R certain sum of money to be used for e oortoin purpose               -.
end for no other purpose.     It follows that a salary appropriated
for one purpose may not ba used for another -purpose in the ab-
sence of authority from the Legislatura    to do so.                          /
                                                                             II
         The only provision     of House Bill ?:o. 253, Chuptar 2 OS
the Special    Lans passed by the 46th LaC;islcturs      cont,zi.nlng the
epproprietlone    for the institution8     of higher learning in this
state Sor the biennium ending ku6uot 31, 1541, to utich you ~point
as oontajning a possible     authority   from the L6gislature       to do
this, is that provision    .ffhich is found on pd3e.s 444 and 445 oS
the dQ,ecial Laws of the 46th Lagisjeture,        rebding is f’ollo~~r
        “1% shell be the duty of the hood OS any
        institution    or OEOtiOf   to tr5nsfer ;i.lembere
        of th:s feculty    01’ other eirploye:a of the
        institution    to any other ~osiiion     than
        those VJLiCh   suoh ui!lpl.oyeeS are now Silling
        when necessary to inoreuss the effeotive-
        noss and el’f’roiccoy     OS the servioe or busi-
        ness affairs    of tho lnctltution     or aganoy.W
         Ths sutb~orfty to transfer   a msmb!or of the faculty or en
enployoe of the institution    to another tnd Ciffarent    position
from that which he presently    occupies is not equivalent     to the
Quthority to transfer   eppproprlations.   The Quoted provision
.       .
    .




                                                            .,
        ffon.   Bomer   P.   hiiney,   page 3                    ‘,.


        oS the asproprintlon      bill tmkes it the dl;ty or the head OS
        the lnstitution     to transrcr the particular       individuals     to
        othar pOfiltiO~s than ,tkOse which they presently           Sill when
        h~~eesary    to inaresse the errcctivoness        on& erriolezcy     of
        the operation OS the affairs        of t&a Institution,      but GO au-
        thority is oonferrod,      expressly   or by L.qillcatioA,      in this
        provision to use salsriea       appropriated    for one purpose fop
        another end dificrent      purpose.    To take the examples zhioh
        rou give in your questions,       a salsry appropriated        ror an
        aasoointe prOfesSOr      Of Geology nay be used to pay the.sal;:ry                      ~.
        only OS a person who performs the duties of an assoolate                nrofen-
        nor or Geology, and may not be used to pay the salary OS & per-
        son who performs the duties only of an associate             professor
        tosohing Govern;nont.        The ~azie observation    ap$les     to your
        exanple OoncernlnG the use of the selory appropriated              for a
        professor of Business kdmlnistration         to pny the salary oS an ~~
        la6oaiate professor      or Law, and the use of the salary nppra-
        prlated for an instructor       in Cheaistry to pa’y the eslnrg oS                 -. ,~,‘i~~
        an assistant    p.roSeesor ot Phamaoy.                                        ~.: .~...~
                                                                                             ,-‘:.‘.y,

                Xt Sollows         that both OS your queetlona         must be snswereq      ~ ‘- 1
        in the negative.                                     .
                                               ,.’ ,(
                 % as% not unmindSu2 or the Sorae of the aqqunents
        which you advance suggesting    the need of .the freedom to be
        oonfcrred upon yoar institution    to nake suoh changes.   3uoh
        ar@un%nta, however, present oonsideratIons     oS policy the de-
        termination or vrhlch is not the preroG.ative or this depart-
        -at,  but that OS the bgiSlGtW3.

                                                           Yours very truly
        AFPROVED FEB         3, 1941               '.
                                                   : A3.l’O.RNTY
                                                               G2iZRAL OF T-ZXAS



                                                           B&hard Vi, Falrohlld
                                                                      Assistant